UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 5, 2007 VIRAGE LOGIC CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-31089 77-0416232 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 47100 Bayside Parkway, Fremont, California 94538 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (510) 360-8000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On November 5, 2007, Virage Logic Corporation issued a press release announcing its financial results for the fourth quarter and fiscal year 2007. The information disclosed under this Item 2.02, including Exhibit 99.1 hereto,shall not be deemed "filed" for purposes of Section 18 of the SecuritiesExchange Act of 1934, and shall not be deemed incorporated by reference into anyfiling made under the Securities Act of 1933, except as expressly set forth byspecific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Press Release, November 5, 2007, entitled “Virage Logic Reports Fourth Quarter and Fiscal Year 2007 Results.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VIRAGE LOGIC CORPORATION Date: November 5, 2007 By:/s/ Christine Russell Ms. Christine Russell Chief Financial Officer
